Exhibit 10.11

EXECUTION VERSION

AMENDMENT NO. 1

TO

CREDIT AGREEMENT

AMENDMENT NO. 1 (this “Amendment”), dated as of January 5, 2016, to the Credit
Agreement, dated as of January 6, 2015, by and among NEXPOINT CAPITAL, INC., a
Delaware corporation (herein referred to as the “Borrower”), the Banks party
thereto from time to time and STATE STREET BANK AND TRUST COMPANY, as agent for
the Banks (in such capacity, the “Agent”) (as the same may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

RECITALS

I. Each term that is defined in the Credit Agreement and not herein defined has
the meaning ascribed thereto by the Credit Agreement when used herein.

II. The Borrower desires an amendment to the Credit Agreement upon the terms and
conditions herein contained, and the Banks have agreed thereto upon the terms
and conditions herein contained.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in appropriate alphabetical order:

“Amendment Effective Date” means the Amendment Effective Date as such term is
defined in Amendment No. 1 to this Credit Agreement.

“Commitment Fee Rate” means, for any date, a rate per annum equal to (a) during
the period from the Effective Date to but excluding the Amendment Effective
Date, the applicable rate set forth from time to time in this Credit Agreement
at which the commitment fee accrues, and (b) at all other times, 0.25%.

“Electronic Platform” means an electronic system for the delivery of information
(including, without limitation, documents), such as IntraLinks On-Demand
Workspaces™ , that may or may not be provided or administered by the Agent or an
Affiliate thereof.

“Specified Materials” means, collectively, all materials or information provided
by or on behalf of the Borrower, as well as documents and other written
materials relating to the Borrower or any of its Subsidiaries or Affiliates or
any other materials or matters relating to the Loan Documents (including,
without limitation, any amendment, restatement, supplement or other modification
thereto).

 

1



--------------------------------------------------------------------------------

2. The defined term “Federal Funds Rate” contained in Section 1.01 of the Credit
Agreement is hereby amended by inserting the phrase “the higher of (a) 0.00% or
(b)” immediately after the phrase “for any day,” contained therein.

3. The defined term “Termination Date” contained in Section 1.01 of the Credit
Agreement is hereby amended by replacing the date “January 5, 2016” contained
therein with the date “January 3, 2017”.

4. The last sentence of Section 2.06(a) of the Credit Agreement is hereby
amended and restated as follows:

Accrued and unpaid interest on each Base Rate Loan shall be payable (i) in the
case of interest accrued during a calendar month, on the fifteenth (15th) day of
the immediately succeeding calendar month, and (ii) on the Termination Date.

5. The last sentence of Section 2.06(b) of the Credit Agreement is hereby
amended and restated as follows:

Accrued and unpaid interest on each LIBOR Loan shall be payable on the last day
of the Interest Period therefor, and on the Termination Date.

6. Section 2.07(a) of the Credit Agreement is hereby amended by (i) replacing
the phrase “at the rate of 0.15% per annum” contained therein with the phrase
“at the Commitment Fee Rate” and (ii) replacing the last two sentences contained
therein with the sentence “Commitment fees accrued during each calendar quarter
shall be due and payable in arrears on the fifteenth day of the calendar month
immediately succeeding such calendar quarter and on the Termination Date.”

7. Section 2.09(d) of the Credit Agreement is hereby amended and restated in its
entirety as follow:

The Borrower hereby authorizes and irrevocably directs the Agent, at the Agent’s
option at any time upon and following the due date for payment by the Borrower
of any amounts under the Loan Documents, and without any further notice to or
consent of the Borrower, to debit any account(s) of the Borrower with the Agent
(in any capacity) and apply amounts so debited toward the payment of any such
amounts due and owing under the Loan Documents. Notwithstanding such
authorization and direction, the Borrower hereby further acknowledges and agrees
that (a) the Agent shall have no obligation to so debit any such account(s) and
shall have no liability whatsoever to the Borrower for any failure to do so, and
(b) the Borrower shall fully retain the obligation under the Loan Documents to
make all payments owing by the Borrower thereunder when due.

8. Section 4.16(i)(y) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(y) located, organized or resident of a country, region or territory that is, or
whose government is, the subject of Sanctions (currently Cuba, Iran, North
Korea, Sudan, Crimea and Syria), so as to result in a violation of Sanctions;

 

2



--------------------------------------------------------------------------------

9. Section 5.01(i) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(i) from time to time such additional documents and information as the Agent, at
the request of any Bank, may reasonably request (x) regarding the financial
position or business of the Borrower, including without limitation, listing and
valuation reports, and (y) in order to comply with “know-your-customer” and
other anti-terrorism, anti-money laundering and similar rules and regulations
and related policies.

10. Section 5.23(a)(ii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(ii) to fund, finance or facilitate any activities or business of or with any
Person, or in any country, region or territory that, at the time of such
funding, financing or facilitating, is, or whose government is, the subject of
Sanctions, so as to result in a violation of Sanctions, or

11. Section 9.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

SECTION 9.01. Notices. (a) All notices, requests, consents and other
communications under the Loan Documents to any party hereto (each a “Notice”)
shall be in writing (including facsimile transmission or similar writing) and
shall be given to such party at its address or facsimile number set forth on
Schedule 1 attached hereto or by approved electronic communication in accordance
with Section 9.01(b). Each Notice shall be deemed to have been given when
received. Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in paragraph
(c).

(b) Notices made by the Borrower consisting of requests for loans or notices of
repayments hereunder or items referred to in Sections 5.01(a), (b), (c), (d) and
(f) hereof may be delivered or furnished by e-mail or other electronic
communication (including internet or intranet websites) pursuant to procedures
approved by the Agent, unless the Agent, in its discretion, has previously
notified the Borrower otherwise. In furtherance of the foregoing, each Bank
hereby agrees to notify the Agent in writing, on or before the date such Bank
becomes a party to this Agreement, of such Bank’s e-mail address to which a
notice may be sent (and from time to time thereafter to ensure that the Agent
has on record an effective e-mail address for such Bank). Each of the Agent and
the Borrower may, in its discretion, agree to accept other Notices to it under
the Loan Documents by electronic communications pursuant to procedures approved
by it, provided that approval of such procedures may be limited to particular
Notices. None of the Agent, any Bank, nor any of the directors, officers,
employees, agents or Affiliates of the Agent or any Bank shall be liable for any
damages arising from

 

3



--------------------------------------------------------------------------------

the use by unintended recipients of any information or other materials
distributed through telecommunications, electronic or other information
transmission systems in connection with the Loan Documents or the transactions
contemplated hereby or thereby.

(c) Unless the Agent otherwise prescribes, (i) Notices sent to an e-mail address
shall be deemed to have been given when received by the Agent or any Bank, as
applicable, and (ii) if agreed to pursuant to paragraph (b), above, financial
information posted to an Internet or intranet website shall be deemed received
upon the deemed receipt by the intended recipient, at its e-mail address as
described in the foregoing clause (i), of notification that such Notice is
available and identifying the website address therefor, provided that, for both
clauses (i) and (ii) above, if such Notice is not sent during the normal
business hours of the recipient, such Notice shall be deemed to have been sent
at the opening of business on the next Domestic Business Day for the recipient.

(d) Any party hereto may change its address, facsimile number or e-mail address
for Notices under the Loan Documents by notice to the other parties hereto,
which notice shall be in writing.

(e) The Borrower hereby acknowledges that: (i) the Agent may make available to
the Banks Specified Materials by posting some or all of the Specified Materials
on an Electronic Platform approved by the Borrower, (ii) the distribution of
materials and information through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with any such
distribution, (iii) the Electronic Platform is provided and used on an “as is,”
“as available” basis, and (iv) neither the Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency or sequencing of
the Specified Materials posted on the Electronic Platform. The Agent, on behalf
of itself and its Affiliates, expressly and specifically disclaims, with respect
to the Electronic Platform, delays in posting or delivery, or problems accessing
the specified materials posted on the Electronic Platform, and any liability for
any losses, costs, expenses or liabilities that may be suffered or incurred in
connection with the Electronic Platform. No representation or warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by Agent or any of its
Affiliates in connection with the Electronic Platform.

12. Schedule 1 of the Credit Agreement is hereby amended and restated in its
entirety in the form of Schedule 1 hereto.

13. Paragraphs 1 through 12 of this Amendment shall not be effective until each
of the following conditions is satisfied (the date, if any, on which such
conditions shall have first been satisfied being referred to herein as the
“Amendment Effective Date”):

(a) the Agent shall have received from the Borrower and each Bank either (i) a
counterpart of this Amendment executed on behalf of such party, or (ii) written
evidence satisfactory to the Agent (which may include electronic mail
transmission (in printable format) or facsimile of a signed signature page of
this Amendment) that each such party has executed a counterpart of this
Amendment;

 

4



--------------------------------------------------------------------------------

(b) the Agent shall have received from the Borrower a manually signed
certificate from the Secretary or Assistant Secretary of the Borrower, in all
respects satisfactory to the Agent, (i) certifying as to the incumbency of
authorized persons of the Borrower executing this Amendment, (ii) attaching
true, complete and correct copies of the resolutions duly adopted by the board
of directors of the Borrower approving this Amendment and the transactions
contemplated hereby, all of which are in full force and effect on the date
hereof, and (iii) certifying that the Borrower’s Charter Documents have not been
amended, supplemented or otherwise modified since January 6, 2015 or, if so,
attaching true, complete and correct copies of each such amendment, supplement
or modification;

(c) receipt by the Agent of the legal opinion of Ropes & Gray LLP, outside
counsel for the Borrower, addressed to the Agent and the Banks and covering such
matters relating to the transactions contemplated hereby as the Agent may
reasonably request;

(d) the Agent shall have received such documents and information as the Agent,
at the request of any Bank, shall have requested in order to comply with
“know-your-customer” and other anti-terrorism, anti-money laundering and similar
rules and regulations and related policies; and

(e) the Borrower shall have paid all out-of-pocket fees and expenses incurred by
the Agent (including, without limitation, reasonable legal fees and
disbursements of counsel to the Agent) in connection herewith to the extent they
have been invoiced prior to the date hereof and are payable by the Borrower
pursuant to Section 9.03 of the Credit Agreement.

14. The Borrower (a) reaffirms and admits the validity and enforceability of
each Loan Document to which it is a party and all of its obligations thereunder
(except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and an
implied covenant of good faith and fair dealing) and agrees and admits that (i)
it has no defense to any such obligation and (ii) it shall not exercise any
setoff or offset to any such obligation, and (b) (1) represents and warrants
that, as of the date of execution and delivery hereof by the Borrower, after
giving effect to the amendments contained in this Amendment, no Default has
occurred and is continuing and (2) after giving effect to the amendments
contained in this Amendment, the representations and warranties of the Borrower
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof with the same
force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

5



--------------------------------------------------------------------------------

15. Except as expressly set forth herein, the Loan Documents shall remain in
full force and effect, and no amendment in respect of any term or condition of
any Loan Document shall be deemed to be an amendment in respect of any other
term or condition contained in any Loan Document.

16. This Amendment may be executed in any number of counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute a single contract. It shall not be necessary in making proof of this
Amendment to produce or account for more than one counterpart signed by the
party to be charged. Delivery of an electronic counterpart to this Amendment
(which may include electronic mail transmission (in printable format) or
facsimile of a signed signature page of this Amendment) shall be as effective as
delivery of an original counterpart.

17. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

[the remainder of this page has been intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto, intending this Amendment No. 1 to the
Credit Agreement to take effect as an agreement under seal, has caused this
agreement to be duly executed by its duly authorized representative(s) as of the
day and year first above written.

 

NEXPOINT CAPITAL, INC. By:  

/s/ Brian Mitts

  Name:   Brian Mitts   Title:   Executive Vice President, Principal Financial
Officer and Principal Accounting Officer STATE STREET BANK AND TRUST COMPANY,
individually and as Agent By:  

 

  Name:   James H. Reichert   Title:   Vice President

 

Nexpoint Capital, Inc. Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto, intending this Amendment No. 1 to the
Credit Agreement to take effect as an agreement under seal, has caused this
agreement to be duly executed by its duly authorized representative(s) as of the
day and year first above written.

 

NEXPOINT CAPITAL, INC. By:  

 

  Name:   Brian Mitts   Title:   Treasurer STATE STREET BANK AND TRUST COMPANY,
individually and as Agent By:  

/s/ James H. Reichert

  Name:   James H. Reichert   Title:   Vice President

 

Nexpoint Capital, Inc. Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

SCHEDULE 1

 

BORROWER:

NEXPOINT CAPITAL, INC.

300 Crescent Court, Suite 700

Dallas, Texas 75201

Attention: Brian Mitts

Phone: 972-419-2556

Email: bmitts@highlandfunds.com



--------------------------------------------------------------------------------

BANKS:

   COMMITMENT
AMOUNT      COMMITMENT
PERCENTAGE  

STATE STREET BANK AND TRUST COMPANY

   $ 25,000,000         100 % 

Domestic Lending Office, LIBOR Lending Office and Office for Notices to the
Agent for Borrowings and Payments:

     

(a)    if by overnight courier service:

     

State Street Bank and Trust Company

     

Customer Service Unit

     

2 Copley Place, 3rd Floor

     

Boston, MA 02116

     

Attn: Eduardo Chaves

     

Tel: (617) 662-8574

     

Fax: (617) 988-6677

     

Attn: Peter Connolly

     

Tel: (617) 662-8588

     

Fax: (617) 988-6677

     

(b)    in all other cases:

     

State Street Bank and Trust Company

     

Customer Service Unit

     

Copley Place Tower, Box 5303

     

Boston, MA 02206

     

Attn: Eduardo Chaves

     

Tel: (617) 662-8574

     

Fax: (617) 988-6677

     

Attn: Peter Connolly

     

Tel: (617) 662-8588

     

Fax: (617) 988-6677

     

Email: ais-loanops-csu@statestreet.com

      Office for all Other Notices:      

(a)    if by overnight courier:

     

State Street Bank and Trust Company

     

Mutual Fund Lending Department

     

4 Copley Place, 5th Floor

     

Boston, MA 02116

     

Attn: James H. Reichert,

     

         Vice President

     

Tel: (617) 662-8620

     

(b)    in all other cases:

     

State Street Bank and Trust Company

     

Mutual Fund Lending Department

     

Copley Place Tower, Box 5303

     

Boston, MA 02206

     

Attn: James H. Reichert,

     

         Vice President

     

Tel: (617) 662-8620

     

Fax: (617) 662-8665

     

E-mail: jhreichert@statestreet.com

     